Citation Nr: 0106431	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) due to exposure to asbestos.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
for service connection for COPD due to exposure to asbestos, 
and from an RO determination dated in February 1999, which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
bilateral hearing loss.  The veteran filed a timely appeal to 
the May 1998 determination.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Furthermore, the Board observes that during the course of the 
veteran's recent hearing before the undersigned Board Member 
in January 2001, the veteran testified that he had been 
receiving treatment for his pulmonary problems for the past 
30 years at the VA Medical Center in Martinsburg, West 
Virginia.  He also indicated that he had received treatment 
at that facility for his pulmonary problems as recently as 
January 18, 2001, a few days prior to the hearing.  The 
veteran stated that while "pieces" of these treatment 
records were contained in his claims file, he did not believe 
that the entire record was complete.  Therefore, the veteran 
and his representative requested that the Board remand the 
veteran's claim to the RO so that the RO could attempt to 
obtain all such treatment records.  The Board believes that 
it must obtain these records prior to final adjudication of 
the veteran's appeal.  See 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1995); see also Bell v. Derwinski, 2 Vet. App. 611, 
612-613 (1992) (the VA has constructive, if not actual, 
knowledge of records generated by the VA); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-373 (1992) (when the VA has 
knowledge of relevant records, the BVA must obtain these 
records before proceeding with the appeal).

In addition, the Board observes that on February 26, 1999, 
the RO sent the veteran a letter in which it notified the 
veteran that, due to his failure to submit new and material 
evidence, his claim to reopen his previously-denied claim for 
service connection for bilateral hearing loss was denied.  
The RO also enclosed a VA Form 4107 which provided the 
veteran with his appellate rights.  While this letter did not 
take the form of a formal rating decision, it nonetheless was 
a notification of a determination of entitlement or 
nonentitlement to Department of Veterans Affairs benefits, 
and, as such, was an appealable action.  See 38 C.F.R. 
§ 19.25.  The Board further notes that in April 1999, the RO 
received a statement from the veteran which can be reasonably 
construed as a notice of disagreement (NOD) with the RO's 
denial.

However, to date the RO has not issued a statement of the 
case or supplemental statement of the case which addresses 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral hearing loss.  Therefore, the Board finds that a 
remand for this action is necessary.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (1999); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the 
Martinsburg, West Virginia Medical Center 
and request that they provide all 
pertinent treatment records for the 
veteran for the past 30 years which are 
not already of record.  Of particular 
importance would be any records created 
prior to January 1979, and subsequent to 
August 1997.

2.  The RO should also re-examine the 
veteran's claim to reopen his previously-
denied claim for service connection for 
bilateral hearing loss to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, the 
RO should prepare a SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefits 
sought on appeal, or the NOD is 
withdrawn.  The claim should then be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received. 

3.  The veteran's claims should then be 
readjudicated with consideration of all 
pertinent laws, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  
Any additional action required to comply 
with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should also be 
undertaken.  If either of the veteran's 
claims remains denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case, which 
includes any additional pertinent law and 
regulations, specifically to include M21-
1, Part III, 5.14(c).  The applicable 
response time should be allowed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  










The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.





		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




